NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted June 18, 2008*
                                    Decided June 19, 2008

                                             Before

                                 JOHN L. COFFEY, Circuit Judge

                                 KENNETH F. RIPPLE, Circuit Judge                            

                                DIANE S. SYKES, Circuit Judge

No. 06‐2010

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Northern District of Illinois,
                                                      Western Division.
       v.
                                                      No. 03 CR 50018
PERCY E. MOORE,
     Defendant‐Appellant.                             Philip G. Reinhard, 
                                                      Judge.

                                           O R D E R

       Percy Moore was found guilty by a jury on three counts of distributing powder and
crack cocaine, see 21 U.S.C. § 841(a)(1), and was sentenced to a total of 175 months’
imprisonment.  After we affirmed those convictions on direct appeal, see United States v.
Moore, 425 F.3d 1061 (7th Cir. 2005), Moore filed in the district court what he characterized
as a motion for new trial, see FED. R. CRIM. P. 33(a), but which the district court recognized to


       *
         This appeal is successive to case no. 04‐2183 and is being decided under Operating
Procedure 6(b) by the same panel.  After examining the briefs and the record, we have
concluded that oral argument is unnecessary.  See FED. R. APP. P. 34(a).
No. 06‐2010                                                                              Page 2

be a collateral attack on the convictions under 28 U.S.C. § 2255.  The court proceeded to
deny the motion on the merits, but not until after Moore had made known that he did not
want his submission to be recast as a motion under § 2255.  We authorized Moore to appeal
the court’s decision, see 28 U.S.C. § 2253(c)(1)(B), and appointed an attorney to evaluate
whether the district court erred in reaching the merits of Moore’s motion.  That question has
now been fully briefed, and we conclude that the district court should have dismissed
Moore’s motion without prejudice.

        The facts of this case and the challenges Moore raised on direct appeal are described
fully in our earlier opinion.  See Moore, 425 F.3d 1061.  Our decision was issued on October
13, 2005, and the Supreme Court gave Moore until March 13, 2006, to petition for a writ of
certiorari, which he did not do.  Thus Moore had until March 2007 to file a motion under
§ 2255, see 28 U.S.C. § 2255(f)(1); Clay v. United States, 537 U.S. 522, 525 (2003) (overruling
Gendron v. United States, 154 F.3d 672 (7th Cir. 1998), and holding that, if petition for
certiorari is not filed, one‐year limitations period begins to run when time to file expires). 
Moore did not file anything denominated as a motion under § 2255, but on March 2, 2006,
he did file in the district court a pro se document captioned as an “Affidavit in Support of
Motion for New Trial and Release on Bail—Newly Discovered Evidence.”  In this long,
rambling document, Moore’s basic contention is that the government deliberately presented
false evidence to convict him, but he did not learn of its falsity until after his trial.  Moore
requested that the government be ordered to produce records from the criminal
investigation which, he believes, will establish that he was brainwashed, drugged, and
subjected to warrantless eavesdropping.  Moore claimed that he was innocent of drug‐
dealing because these tools were used by the FBI and city officials in Rockford, Illinois, to
compel him to unwittingly commit the acts of delivery underlying his convictions.  Moore
cited to Federal Rule of Criminal Procedure 33 on pages 6 and 11 of his motion.

       On March 14, 2006, the district court issued a minute order stating that Moore’s
motion did not “identify its statutory basis” but could be “fairly characterized . . . as the
functional equivalent of a motion brought under” § 2255.  The court went on to advise
Moore of its intention to “characterize” his motion as one under § 2255 instead of Rule
33, and concluded the minute order with this admonishment:

       [T]he characterization will subject any subsequent sec. 2255 motion to the
       restrictions applicable to second or successive sec. 2255 motions (see 28
       U.S.C. sec. 2255 par. 8), and provides Moore the opportunity to either
       withdraw or amend the motion.  Should Moore decide to withdraw or
       amend the motion, he has 30 days from the date of this order to do so by
       filing a notice of withdrawal or an amended motion.
No. 06‐2010                                                                           Page 3

Six days later, on March 20, Moore drafted a four‐sentence reply to the minute order in
which he informed the court he did “not want this honorable court to characterize [his
March 2 motion] as a motion under sec. 2255.”  Instead, he said, he wanted the court to
“amend” his motion to identify Rule 33 as its “statutory basis.”

        The district court received Moore’s reply on March 23.  But six days later, with
still more than two weeks to go before the 30‐day “amend or withdraw” period had
expired, the district court proceeded to address Moore’s motion “through the lens of
§ 2255ʺ and denied it on the merits.  The court explicitly acknowledged that Moore did
“not want this court to characterize” his motion as one “under § 2255ʺ but, said the
court, that is what it was and how it must be treated.  According to the court, Moore’s
motion was only nominally premised on Rule 33 because it did not describe any form of
newly discovered evidence that would support a claim of actual innocence.

       Moore filed a timely notice of appeal on April 6, 2006, and, on the same day, a
motion to reconsider the court’s denial of his motion.  Moore insisted that, while
“unschooled in lawyering,” he was trying to present a Rule 33 motion and, by
explaining his contentions, had not intended to “raise a classic grounds of collateral
attack that fall[s] within 2255.”  The district court denied this motion and also declined
to issue a certificate of appealability.  We issued the certificate and allowed Moore’s
appeal to proceed.  Prior to briefing, in July 2006, Moore filed in this court papers
captioned as “Sixth Amendment Violations”; this document seeks to raise challenges to
Moore’s convictions and sentence, and we have held it pending the completion of
briefing.

        With the help of counsel, Moore continues to argue that his March 2 motion
really did rest on Rule 33, but that position is untenable and is not the focus of Moore’s
brief.  Even by counsel’s description, Moore’s motion plainly presented claims that fall
squarely within the realm of § 2255.  See Curry v. United States, 507 F.3d 603, 604 (7th Cir.
2007); United States v. Carraway, 478 F.3d 845, 848‐849 (7th Cir. 2007); United States v.
Evans, 224 F.3d 670, 673 (7th Cir. 2000).  Thus, relying on Castro v. United States, 540 U.S.
375 (2003), Moore principally contends that the district court’s March 14 minute order
was incomplete and failed to fully apprise him of the advantages of withdrawing his
March 2 motion.  According to Moore, the court should have told him that, if he
withdrew his motion, that withdrawal would be without prejudice to refiling.  And,
Moore continues, the court also should have told him that he had an entire year from
the date his convictions became final to file one § 2255 motion raising all cognizable
claims.  As a remedy, Moore wants us to declare that the one‐year limitations period has
No. 06‐2010                                                                                Page 4

been equitably tolled so that he can return to the district court and file another § 2255
motion without running into the bar against successive collateral actions.  See 28 U.S.C.
2255(h).  The government, for its part, argues that the warning given by the district court
was all that Castro required.

        After reviewing the parties’ briefs in light of the full record, we find it unnecessary to
decide whether the district court’s minute order was sufficient under Castro.  That decision
literally says that a district court must give notice of its intention to recharacterize the
pleading, “warn the litigant that this recharacterization means that any subsequent § 2255
motion will be subject to the restrictions on ‘second or successive’ motions, and provide the
litigant an opportunity to withdraw the motion or amend it so that it contains all the § 2255
claims he believes he has.”  Castro, 540 U.S. at 383 (emphasis added); see Williams v. United
States, 366 F.3d 438, 439 (7th Cir. 2004).  Moore insists that the district court should have
given him a fuller description of his right to amend if he elected to proceed under § 2255.  

        As we see this case, however, the problem was not Moore’s inability to understand
the district court’s admonishment, but the court’s misreading of Moore’s inartful reply. 
Moore did not want his motion recharacterized, and he made that position known to the
district court.  When he received the court’s minute order, Moore promptly wrote back: 
“Moore does not want this honorable court to characterize affidavit as a motion under sec.
2255.”  This response, we conclude, was in effect a request to withdraw the March 2 motion
if the district court was intent on construing it as a motion under § 2255.  That interpretation
is bolstered by Moore’s motion to reconsider, also filed within the 30‐day period set by the
district court, insisting that he had not intended to raise a collateral attack under § 2255.



        The district court should have permitted Moore to withdraw his March 2 motion,
and, accordingly, we vacate the court’s denial of that motion and remand with instructions
to dismiss it without prejudice.  That leaves only Moore’s contention, opposed by the
government, that we should deem the one‐year limitations period to have been equitably
tolled so that Moore may now file a § 2255 motion in the district court.  Again, we find it
unnecessary to reach this question.  As we have noted, Moore had until March 2007 to file a
timely § 2255 motion, and while he did not file any such motion in the district court within
that deadline, he did tender his “Sixth Amendment Violations” to this court in July 2006. 
That document, although focused on theories of ineffective assistance, also encompasses the
content of Moore’s previous filing by claiming that “the government violated Moore’s first,
fourth, fifth, sixth, and eighth amendment rights, did not disclose every informant to
determine guilt, covered up wrongdoing warrantless eavesdropping, brainwashing, and
drugging that made Moore deranged.”  These are, as the district court has said all along,
collateral challenges within the scope of § 2255(a).  We construe Moore’s submission as a
No. 06‐2010                                                                            Page 5

motion under § 2255, and although Moore misfiled it here before he was represented by
counsel, we direct the clerk of this court to forward the document to the district court,
where it should be filed as a § 2255 motion, nunc pro tunc, as of July 31, 2006.

                                                              VACATED AND REMANDED.